Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 1 of 17



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               S.D. Fla. Case No. 1:17-cv-23033-SCOLA


    LILA WILSON, MATTHEW MARTINO,
    THOMAS WILSON, TERESA GARELLA,
    MARY BLUE, BRIAN MAYTUM, LEIGH
    GLASBAND, NICK PANOPOULOS,
    CARISSA MACCHIONE, SYDNEE JOHNSON,
    DEBBIE GRAY, LORNE SPELREM, and
    ISMAEL ORRANTIA, on behalf of themselves
    and all others similarly situated,
           Plaintiffs
    v.
    VOLKSWAGEN GROUP OF AMERICA, INC.
    and VOLKSWAGEN, AG,

          Defendants.
    ______________________________________/

                       ORDER PRELIMINARILY APPROVING CLASS
                   SETTLEMENT AND CERTIFYING SETTLEMENT CLASS

           The Parties to the above-captioned class action currently pending against Volkswagen

    Group of America, Inc. and Volkswagen, AG (collectively “Defendants” or “Volkswagen”) have

    agreed to a proposed settlement, the terms and conditions of which are set forth in an executed

    Settlement Agreement (the “Settlement”). The Parties reached the Settlement through arm’s-

    length negotiations over several months.      Under the Settlement, subject to the terms and

    conditions therein and Court approval, Plaintiffs and the proposed Class would fully, finally, and

    forever resolve, discharge, and release their economic damages claims against the Released

    Parties in exchange for Volkswagen’s agreement to provide certain categories of benefits to the

    Settlement Class Members (“Class Members”), reimburse eligible Class Members on a pro rata

    basis for certain past qualifying expenses incurred purchasing replacement tires and rotating their
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 2 of 17




    tires, and pay for the cost of the Class Notice Plan, Claim Administrator, service awards to the

    Settlement Class Representatives, and Class Counsel’s attorney’s fees and expenses, pursuant to

    the terms, conditions and limitations set forth in the Settlement. 1

           The Settlement has been filed with the Court, and Plaintiffs have filed an Unopposed

    Motion for Preliminary Approval of Volkswagen Class Settlement, Preliminary Certification of

    Settlement Class, and Approval of Class Notice (the “Motion”), for settlement purposes only.

    Upon considering the Motion and exhibits thereto, the Settlement, the record in these

    proceedings, the representations and recommendations of counsel, and the requirements of law,

    the Court finds that: (1) this Court has jurisdiction over the subject matter and Parties to these

    proceedings; (2) the proposed Class meets the requirements of Rule 23 of the Federal Rules of

    Civil Procedure2 and should be preliminarily certified for settlement purposes only; (3) the

    persons and entities identified below should be appointed class representatives, and Class

    Counsel; (4) the Settlement is the result of informed, good-faith, arm’s-length negotiations

    between the Parties and their capable and experienced counsel and is not the result of collusion;

    (5) the Settlement is fair, reasonable, and adequate and should be preliminarily approved; (6) the

    proposed Settlement is sufficiently fair, reasonable, and adequate to warrant sending notice of

    the Settlement to the Class; (7) the proposed Class Notice Plan, proposed forms of notice, and

    proposed Claim Forms satisfy Rule 23 and Constitutional Due Process requirements, and are

    reasonably calculated under the circumstances to apprise the Class of the pendency of the

    Action, preliminary class certification for settlement purposes only, the terms of the Settlement,

    Class Counsel’s forthcoming application for an award of attorneys’ fees and expenses (“Fee and


    1
      Capitalized terms shall have the definitions and meanings accorded to them in the Settlement
    Agreement.
    2
      All citations to the Rules shall refer to the Federal Rules of Civil Procedure.
                                                        2
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 3 of 17



    Expense Application”) and/or request for service awards for Plaintiffs, their rights to opt-out of

    the Class and/or object to the Settlement, and the process and timing for submitting a Claim to

    request pro rata reimbursement for past, qualifying out-of-pocket tire replacement and tire

    rotation expenses; (8) good cause exists to schedule and conduct a Fairness Hearing, pursuant to

    Rule 23(e), to assist the Court in determining whether to grant final approval of the Settlement,

    certify the Class, for settlement purposes only, and issue a Final Order and Final Judgment, and

    whether to grant Class Counsel’s Fee and Expense Application and request for service awards

    for the Settlement Class Representatives; and (9) the other related matters pertinent to the

    preliminary approval of the Settlement should also be approved.

              Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

              1.          The Court has jurisdiction over the subject matter and Parties to this

    proceeding pursuant to 28 U.S.C. §§ 1331 and 1332.

              2.          Venue is proper in this District.

              Preliminary Class Certification for Settlement Purposes Only and Appointment of
                                 Class Representatives and Class Counsel

              3.          It is well established that “[a] class may be certified solely for purposes of

    settlement [if] a settlement is reached before a litigated determination of the class certification

    issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks

    omitted). In deciding whether to preliminarily certify a settlement class, a court must consider

    the same factors that it would consider in connection with a proposed litigation class—i.e., all

    Rule 23(a) factors and at least one subsection of Rule 23(b) must be satisfied—except that the

    Court need not consider the manageability of a potential trial, since the settlement, if approved,

    would obviate the need for a trial. Id.; Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 620

    (1997).
                                                       3
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 4 of 17



           4.            The Court finds, for settlement purposes, that the Rule 23 factors are

    satisfied and that preliminary certification of the proposed Class is appropriate under Rule 23.

    The Court, therefore, preliminarily certifies the following Class:

                   All persons and entities who, as of the Notice Date, purchased or
                   leased a Settlement Class Vehicle in the United States of America and
                   Puerto Rico.

           5.      “Settlement Cass Vehicles” are defined as model year 2009 through 2017

    Volkswagen CC vehicles imported and distributed by Defendant Volkswagen Group of America,

    Inc. for sale or lease in the United States and Puerto Rico.

           6.      Excluded from the Settlement Class are (a) anyone claiming solely personal

    injury, property damage (other than to the vehicle itself) and/or subrogation; (b) all Judges who

    have presided over the Wilson Action and Martino Action and their spouses; (c) all current

    employees, officers, directors, agents and representatives of Defendants, and their family

    members; (d) any affiliate, parent or subsidiary of Defendants and any entity in which

    Defendants have a controlling interest; (e) any used car dealer or person/entity engaged in the

    business of selling used cars; (f) anyone who purchased a Settlement Class Vehicle for the

    purpose of commercial resale; (g) anyone who purchased a Settlement Class Vehicle with

    salvaged title and/or any insurance company who acquired a Settlement Class Vehicle as a result

    of a total loss; (h) any insurer of a Settlement Class Vehicle; (i) issuers of extended vehicle

    warranties and service contracts; (j) any Settlement Class Member who, prior to the date of this

    Agreement, settled with and released Defendants or any Released Parties from any Released

    Claims; and (k) any Settlement Class Member that files a timely and proper Request for

    Exclusion from the Settlement Class.




                                                     4
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 5 of 17



           7.      Specifically, the Court finds, for settlement purposes, that the Class satisfies the

    following factors of Rule 23:

                    (a)         Numerosity: In the Action, approximately 120,000 or more

    individuals, spread out across the country, are members of the proposed Class. Their joinder is

    impracticable. Thus, the Rule 23(a)(1) numerosity requirement is met. See Kilgo v. Bowman

    Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied where plaintiffs identified at

    least 31 class members “from a wide geographical area”).

                    (b)         Commonality: The threshold for commonality under Rule 23(a)(2) is

    not high. “[C]ommonality requires that there be at least one issue whose resolution will affect all

    or a significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568

    F.3d 1350, 1355 (11th Cir. 2009) (internal quotation marks omitted); see also Fabricant v. Sears

    Roebuck, 202 F.R.D. 310, 313 (S.D. Fla. 2001) (same). Here, the commonality requirement is

    satisfied for settlement purposes because there are common questions of law and fact that center

    on Volkswagen’s sale of Settlement Class Vehicles equipped with allegedly defective suspension

    systems, as alleged in the in the operative First Amended Complaint.

                    (c)         Typicality: The Plaintiffs’ claims are typical of the Class for

    purposes of this Settlement because they concern the same general alleged conduct, arise from

    the same legal theories, and allege the same types of harm and entitlement to relief. Rule

    23(a)(3) is therefore satisfied. See Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337

    (11th Cir. 1984) (typicality satisfied where claims “arise from the same event or pattern or

    practice and are based on the same legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th

    Cir. 2001) (named plaintiffs are typical of the class where they “possess the same interest and

    suffer the same injury as the class members”).

                                                     5
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 6 of 17



                   (d)         Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the

    proposed class representatives have interests antagonistic to the Class; and (2) whether the

    proposed class counsel has the competence to undertake the litigation at issue. See Fabricant,

    202 F.R.D. at 314. Rule 23(a)(4) is satisfied here because there are no conflicts of interest

    between the Plaintiffs and the absent Class Members, and Plaintiffs have retained competent

    counsel to represent them and the Class. Class Counsel here regularly engage in consumer class

    litigation and other complex litigation similar to the present Action, and have dedicated

    substantial resources to the prosecution of the Action.    Moreover, the Plaintiffs and Class

    Counsel have vigorously and competently represented the Class Members’ interests in the

    Action. See Lyons v. Georgia-Pacific Corp. Salaried Emps. Ret. Plan, 221 F.3d 1235, 1253

    (11th Cir. 2000).

                   (e)         Predominance and Superiority: Rule 23(b)(3) is satisfied for

    settlement purposes, as well, because the common legal and alleged factual issues here

    predominate over individualized issues, and resolution of the common issues for more than

    120,000 Class Members in a single, coordinated proceeding is superior to having numerous

    individual lawsuits addressing the same legal and factual issues. With respect to predominance,

    Rule 23(b)(3) requires that “[c]ommon issues of fact and law ... ha[ve] a direct impact on every

    class member’s effort to establish liability that is more substantial than the impact of

    individualized issues in resolving the claim or claims of each class member.” Sacred Heart

    Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir.

    2010) (internal quotation marks omitted). Based on the record currently before the Court, the

    predominance requirement is satisfied here for settlement purposes because common questions

    present a significant aspect of the case and can be resolved for all Class Members in a single

                                                   6
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 7 of 17



    common judgment.

           8.    The Court appoints the following persons as class representatives: Lila Wilson,

    Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Brian Maytum, Leigh Glasbland,

    Nick Ponopoulos, Carissa Macchione, Sydnee Johnson, Debbie Gray, Lorne Spelrem, and Ismael

    Orrantia.

           9.    The Court appoints the following persons and entities as Settlement Class

    Counsel:

           Peter Prieto, Esq.
           Matthew P. Weinshall, Esq.
           PODHURST ORSECK, P.A.
           Suntrust International Center
           One S.E. 3rd Avenue, Suite 2700
           Miami, Florida 33131
           Phone: (305) 358-2800
           Email: pprieto@podhurst.com
           Email: mweinshall@podhurst.com
           Lead Settlement Class Counsel

           Francesco P. Trapani, Esq.
           Peter J. Kreher, Esq.
           KREHER & TRAPANI, LLP
           1325 Spruce St.
           Philadelphia, PA 19107
           Phone: (215) 907-7290
           Fax: (215) 907-7287
           Email: frank@krehertrapani.com

           Harris L. Pogust, Esq.
           Pogust & Braslow LLC
           161 Washington Street, Suite 940
           Conshohocken, PA 19428
           Phone: (610) 941-4204
           Fax: (610) 941-4245
           Email: hpogust@pbmattorneys.com




                                                7
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 8 of 17



                                 Preliminary Approval of the Settlement

           10.     At the preliminary approval stage, the Court’s task is to evaluate whether the

    Settlement is within the “range of reasonableness.” 4 N EWBERG ON CLASS ACTIONS § 11.26 (4th

    ed. 2010). “Preliminary approval is appropriate where the proposed settlement is the result of the

    parties’ good faith negotiations, there are no obvious deficiencies and the settlement falls within

    the range of reason.” Smith v. Wm. Wrigley Jr. Co., No. 09-60646-CIV, 2010 WL 2401149, at *2

    (S.D. Fla. Jun. 15, 2010). “Settlement negotiations that involve arm’s-length, informed

    bargaining with the aid of experienced counsel support a preliminary finding of fairness.”

    Almanazar v. Select Portfolio Servicing, Inc., No. 14-cv-22586-FAM, 2015 WL 10857401, at *1

    (S.D. Fla. Oct. 15, 2015). See MANUAL FOR COMPLEX LITIGATION, Third, § 30.42 (West 1995)

    (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

    reached in arm’s-length negotiations between experienced, capable counsel after meaningful

    discovery.”) (internal quotation marks omitted).

           11.     The Court preliminarily approves the Settlement, and the exhibits appended to the

    Motion, as fair, reasonable and adequate under Rule 23. The Court finds that the Settlement was

    reached in the absence of collusion, and is the product of informed, good-faith, arm’s-length

    negotiations between the Parties and their capable and experienced counsel. The Court further

    finds that the Settlement, including the exhibits appended to the Motion, is within the range of

    reasonableness and possible judicial approval, such that: (a) a presumption of fairness is

    appropriate for the purposes of preliminary settlement approval; and (b) it is appropriate to

    effectuate notice to the Class, as set forth below and in the Settlement, and schedule a Fairness

    Hearing to assist the Court in determining whether to grant Final Approval to the Settlement and

    enter Final Judgment.

                                                       8
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 9 of 17



                     Approval of Notice and Notice Program and Direction to Effectuate
                                    the Notice and Outreach Programs

           12.       The Court approves the form and content of the notices to be provided to the

    Class, substantially in the forms appended as Exhibit 5 to the Settlement Agreement. The Court

    further finds that the Notice Plan, described in Section IV of the Settlement, is the best

    practicable under the circumstances. The Notice Plan is reasonably calculated under the

    circumstances to apprise the Class of the pendency of the Action, class certification for

    settlement purposes only, the terms of the Settlement, their rights to opt-out of the Class and

    object to the Settlement, Class Counsel’s Fee and Expense Application, and the request for

    service awards for Plaintiffs. The notices and Notice Plan constitute sufficient notice to all

    persons and entities entitled to notice. The notices and Notice Plan satisfy all applicable

    requirements of law, including, but not limited to, Rule 23 and the constitutional requirement of

    due process. The Court finds that the forms of notice are written in simple terminology, are

    readily understandable by Class Members and comply with the Federal Judicial Center’s

    illustrative class action notices. The Court orders that the notices be disseminated to the Class as

    per the Notice Plan.

           13.       The Court preliminarily approves and directs that Epiq Global act as the Claim

    Administrator.

           14.       The Claim Administrator shall implement the Notice Plan, as set forth in the

    Settlement, using substantially the forms of notice appended as Exhibit 5 to the Settlement

    Agreement and approved by this Order. Notice shall be provided to the Class Members pursuant

    to the Notice Plan, as specified in section IV of the Settlement and approved by this Order.




                                                     9
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 10 of
                                       17


                                 Fairness Hearing, Opt-Outs, and Objections

          15.     The Court directs that a Fairness Hearing shall be scheduled [during the week of

   December 2, 2019 at ____ a.m./p.m.], to assist the Court in determining whether to grant Final

   Approval to the Settlement, certify the Settlement Class, and enter the Final Order and Final

   Judgment, and whether Class Counsel’s Fee and Expense Application and request for service

   awards for the Class Representatives should be granted.

          16.     Potential Class members who timely and validly exclude themselves from the

   Class shall not be bound by the Settlement Agreement, the Settlement, or the Final Order and

   Final Judgment. If a potential Class member files a request for exclusion, he/she/it may not

   assert an objection to the Settlement Agreement. The Claim Administrator shall provide copies

   of any requests for exclusion to Class Counsel and Volkswagen’s Counsel as provided in the

   Settlement Agreement.

          17.     The Court directs that any person or entity within the Class definition who wishes

   to be excluded from the Class may exercise his, her, or its right to opt out of the Class by

   following the opt-out procedures set forth in the Class Notice form at any time during the opt-out

   period. To be valid and timely, opt-out requests must be postmarked on or before the last day of

   the Opt-Out Period (the “Opt-Out Deadline”), which is November 20, 2019, must be mailed to

   Wilson v. Volkswagen Claim Administrator, PO Box 3207, Portland, OR 97208-3207; Class

   Counsel, Peter Prieto, Podhurst Orseck, P.A., One S.E. 3 rd Avenue, Suite 2300, Miami, FL

   33131; and Defense Counsel, Michael B. Gallub, Herzfeld & Rubin P.C., 125 Broad Street, New

   York, NY 10004, and must include:

                (i)     the full name, telephone number, and address of the person or entity
                        seeking to be excluded from the Class;
                (ii)    the model, model year, and vehicle identification number (“VIN”) of the
                                                 10
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 11 of
                                       17



                         person’s or entity’s vehicle, and the approximate date(s) of purchase or
                         lease;
                 (iii)   an explicit and unambiguous statement that such person or entity wishes
                         to be excluded from the Settlement in Wilson v. Volkswagen Group of
                         America, Inc., 1:17-cv-23003-SCOLA (S.D. Fla.), and
                 (iv)    the signature of the person or entity seeking to be excluded from the
                         Class (if the person or entity seeking to be excluded from the Class is
                         represented by counsel, it must also be signed by such counsel).
          18.      The Opt-Out Deadline shall be specified in the Class Notice form. All persons and

   entities within the Class definition who do not timely and validly opt out of the Class shall be

   bound by all determinations and judgments in the Action concerning the Settlement, including,

   but not limited to, the Releases set forth in Section and Section I.Q and Section VIII of the

   Settlement.

          19.      The Court further directs that any person or entity in the Class who does not opt

   out of the Class may object to the Settlement, Class Counsel’s Fee and Expense Application,

   and/or the request for service awards for the Class Representatives. Any such objections must be

   mailed to the Clerk of the Court, Class Counsel, and counsel for Defendants, at the following

   addresses:


           (a) Clerk of the Court
               Wilkie D. Ferguson, Jr. U.S. Courthouse
               400 North Miami Avenue
               Miami, FL 33128

           (b) Class Counsel
               Peter Prieto
               PODHURST ORSECK, P.A.
               One S.E. 3rd Avenue, Suite 2300
               Miami, FL 33131

           (c) Counsel for Defendants
               Michael B. Gallub
               HERZFELD & RUBIN P.C.
               125 Broad Street
                                                   11
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 12 of
                                       17


                New York, NY 10004
          20.     For an objection to be considered by the Court, the objection must be received by

   the Court no later than the Opt-Out Deadline of November 20, 2019, must be addressed to the

   addresses listed in the preceding paragraph and in the Class Notice form, and must include the

   following:

                 (i)     the case name, Wilson v. Volkswagen Group of America, Inc., Civil
                         Action No. 1:17-cv-23033-SCOLA;

                 (ii)    the objector’s full name, current address, and telephone number;
                 (iii)   the model year and VIN of your vehicle and proof that you own(ed) or
                         lease(d) the vehicle;

                 (iv)    a statement of all your factual and legal grounds for objecting;

                 (v)     any documents and/or briefs supporting your objection;

                 (vi)    a statement of whether you intend to appear at the Fairness Hearing;

                 (vii)   a detailed list of any other objections submitted by objector or the
                         objector’s counsel to any class action settlements submitted in any court
                         in the previous five (5) years or an affirmative statement that the
                         Settlement Class member and/or his or her counsel has not objected to
                         any other class action settlement in the previous five (5) years;

                 (viii) if you intend to appear at the Fairness Hearing through counsel, the
                         identify of all attorneys representing you who will appear at the Fairness
                         Hearing; and

                 (ix)    the objector’s signature.

          21.     Any objection that fails to satisfy these requirements and any other requirements
   found in the Class Notice form shall not be considered by the Court.




                                                     12
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 13 of
                                       17



                 Further Papers in Support of Settlement and Fee and Expense Application

           22.      Plaintiffs shall file their Motion for Final Approval of the Settlement and
   Incorporated Memorandum of Law, and Class Counsel shall file their request for attorneys’ fees,
   costs and expenses (“Fee and Expense Application”) and request for service awards for
   Plaintiffs, no later than November 1, 2019. If Volkswagen chooses to file a memorandum of
   law in support of final approval of the Settlement, it also must do so no later than November 1,
   2019.
           23.      Plaintiffs and Class Counsel shall file their responses to timely filed objections to
   the Motion for Final Approval of the Settlement and the Fee and Expense Application no later
   than November 27, 2019. If Volkswagen chooses to file a response to timely filed objections to
   the Motion for Final Approval of the Settlement, it also must do so no later than November 27,
   2019.

                          Effect of Failure to Approve the Settlement or Termination

           24.             In the event the Settlement is not approved by the Court, or for any reason
   the Parties fail to obtain a Final Order and Final Judgment as contemplated in the Settlement, or
   the Settlement is terminated pursuant to its terms for any reason, then the following shall apply:

                  (i)      All orders and findings entered in connection with the Settlement shall

                           become null and void and have no further force and effect, shall not be

                           used or referred to for any purposes whatsoever, and shall not be

                           admissible or discoverable in any other proceeding;

                  (ii)     All of the Parties’ respective pre-Settlement claims and defenses will be
                           preserved, including, but not limited to, Plaintiffs’ right to seek class
                           certification and Defendants’ right to oppose class certification;

                  (iii)    Nothing contained in this Order is, or may be construed as, any
                           admission or concession by or against Defendants or Plaintiffs on any
                           point of fact or law;

                                                      13
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 14 of
                                       17



                (iv)    Neither the Settlement terms nor any publicly disseminated information
                        regarding the Settlement, including, without limitation, the Notice, court
                        filings, orders and public statements, may be used as evidence;

                (v)     Neither the fact of, nor any documents relating to, either party’s
                        withdrawal from the Settlement, any failure of the Court to approve the
                        Settlement, and/or any objections or interventions may be used as
                        evidence;

                (vi)    The preliminary certification of the Class pursuant to this Order shall be
                        vacated automatically and the Actions shall proceed as though the Class
                        had never been certified; and

                (vii)   The terms in Section VI of the Settlement Agreement shall apply and
                        survive.

                                    Stay/Bar of Other Proceedings

          25.     Pending the Fairness Hearing and the Court’s decision whether to finally approve

   the Settlement, no Class Member, either directly, representatively, or in any other capacity (even

   those Class Members who validly and timely elect to be excluded from the Class, with the

   validity of the opt out request to be determined by the Court only at the Fairness Hearing), shall

   commence, continue or prosecute against any of the Released Parties (as that term is defined in

   the Agreement) any action or proceeding in any court or tribunal asserting any of the matters,

   claims or causes of action that are to be released in the Agreement. Pursuant to 28 U.S.C. §

   1651(a) and 2283, the Court finds that issuance of this preliminary injunction is necessary and

   appropriate in aid of the Court’s continuing jurisdiction and authority over the Action. Upon

   final approval of the Settlement, all Class Members who do not timely and validly exclude

   themselves from the Class shall be forever enjoined and barred from asserting any of the matters,

   Released Claims or causes of action released pursuant to the Agreement against any of the

                                                  14
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 15 of
                                       17



   Released Parties, and any such Class Member shall be deemed to have forever released any and

   all such matters, Released Claims, and causes of action against any of the Released Parties as

   provided for in the Agreement.

                                           General Provisions

          26.     The Court reserves the right to continue or adjourn the Fairness Hearing without

   further notice to the Class, except that any such continuation or adjournment shall be announced

   on the Settlement website.

          27.     Class Counsel and Defendants’ Counsel are hereby authorized to use all

   reasonable procedures in connection with approval and administration of the Settlement that are

   not materially inconsistent with this Order or the Agreement, including making, without further

   approval of the Court, agreed minor changes to the Agreement, to the form or content of the

   Class Notice or to any other exhibits that the Parties jointly agree are reasonable or necessary.

          28.     The Parties are authorized to take all necessary and appropriate steps to establish

   the means necessary to implement the Agreement.

          29.     Any information received by the Claim Administrator or any other person in

   connection with the Settlement Agreement that pertains to personal information regarding a

   particular Class Member (other than objections or requests for exclusion) shall not be disclosed

   to any other person or entity other than Class Counsel, Defendants, Defendants’ Counsel, the

   Court and as otherwise provided in the Settlement Agreement.

          30.     This Court shall maintain continuing jurisdiction over these settlement

   proceedings to assure the effectuation thereof for the benefit of the Class.

          31.     Based on the foregoing, the Court sets the following schedule for the Fairness

   Hearing and the actions which must precede it:

                 (i)    Notice shall be provided in accordance with the Notice Plan and this

                                                    15
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 16 of
                                       17


                     Order;


             (ii)    Plaintiffs shall file their Motion for Final Approval of the Settlement

                     and Incorporated Memorandum of Law, and Class Counsel shall file

                     their Fee and Expense Application and request for service awards for

                     Plaintiffs, no later than November 1, 2019;


             (iii)   If Defendants choose to file a memorandum of law in support of final

                     approval of the Settlement, they also must do so no later than

                     November 1, 2019.


             (iv)    Class Members must file any objections to the Settlement, the Motion

                     for Final Approval of the Settlement, Class Counsel’s Fee and Expense

                     Application and/or the request for service awards no later than

                     November 20, 2019;


             (v)     Class Members must submit requests for exclusion from the Settlement

                     no later than November 20, 2019;


             (vi)    The Claim Administrator must file with the Court, no later than

                     November 27, 2019, (a) a list of those persons or entities who or which

                     have opted out or excluded themselves from the Settlement; and (b) the

                     details outlining the scope, method and results of the notice program;


             (vii)   Plaintiffs and Class Counsel shall file their responses to timely filed

                     objections to the Settlement and Fee and Expense Application no later

                     than November 27, 2019;

                                               16
Case 1:17-cv-23033-RNS Document 103-3 Entered on FLSD Docket 07/26/2019 Page 17 of
                                       17


                (viii) If Defendants choose to file a response to timely filed objections to the

                          Settlement, they shall do so no later than November 27, 2019; and


                (ix)      The Fairness Hearing will be held [during the week of December 2, 2019

                          at ____ a.m./p.m.], at the United States Courthouse, Wilkie D. Ferguson,

                          Jr. Building, Courtroom 12-3, 400 North Miami Avenue, Miami, Florida

                          33128.



          DONE AND ORDERED in Chambers at Miami, Florida this ____ day of

   ______________ 2019.



                                                        ROBERT N. SCOLA
                                                        UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   Counsel of record




                                                   17
